DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 2/17/22, Applicant, on 4/20/22, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Previous 112b rejections are withdrawn in light of the amendments clarifying the limitations.
The 103 rejections are withdrawn, for the reasons below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A… method comprising: 
…, responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an… form populated by the user; 
assembling… the form values into a search vector, wherein the search vector includes a plurality of dimensions, wherein each dimension corresponds to a respective constraint of a set of constraints from the form values (Search vector can just be a number for a value that is being searched for; The specification paragraph 24 as published even states “the search vector includes dimensions corresponding to one or more of a business demand, an employee availability, a KPI and/or an employee schedule preference”; see also page 10 as filed showing variables representing the enhanced vector – e.g. mean +/- standard deviation; see also page 10 of spec as filed – example can be numeric values being searched for); 
optimizing… a set of constraints for a … scheduling algorithm by searching historical data… 
executing, when a number of constraints in the set of constraints is at most a threshold number of constraints, a… algorithm that inputs the search vector,… 
identifying a first set of historical vectors comprising a first predetermined number of historical vectors that are closest by Euclidean distance to the search vector, and
identifying a second set of historical vectors comprising a second predetermined number of historical vectors larger than the first predetermined number of historical vectors that include the first set of historical vectors and are most similar by Euclidean distance to the search vector; 
calculating… an enhanced constraint vector comprising a plurality of enhanced constraint values, wherein each enhanced constraint value is determined using an average value of a respective dimension of the first set of historical vectors and a standard deviation value of a respective dimension of the second set of historical vectors; 
generating… an employee schedule using an optimization algorithm subject to the set of constraints, wherein the set of constraints comprises the enhanced constraint vector; and 
transmitting…, responsive to the generating of the employee schedule, …regarding availability of the employee schedule.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “managing personal behavior” (following rules or instructions – for determining the best schedule given a request; people following the schedule instructions). This also can be considered a series of mathematical relationships (mathematical evaluation of best schedule for people using algorithms; using “locality sensitive hashing” is a mathematical technique as best understood [which is a mathematical/algorithm optimization approach as understood at this time, see e.g. two NPL documents demonstrating that this is an algorithm – 1) Andoni, “Near-Optimal Hashing Algorithms for Approximate Nearest Neighbor in High Dimensions, 2008, Communications of the ACM, Vol. 51, No. 1, pages 117-122; see page 117 “one of the most popular algorithms for performing approximate search in high dimensions based on the concept of locality-sensitive hashing (LSH)”; 2) Datar, “Locality-Sensitive Hashing Scheme based on p-Stable Distributions, 2004, ACM, In Proceedings of the Twentieth Annual symposium on Computational Geometry, pages 253-262; see page 254, Col. 1, 2nd paragraph “The LSH algorithm has been since used in numerous applied settings.”]; looking at average and standard deviation values for what is searched; optimizing based on constraints). The claims are a series of steps for finding a desirable schedule that is similar to historical data of schedules, and performing an optimization subject to constraints. Accordingly, claim 1 is directed to an abstract idea at this time.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “computer implemented” method comprising: 
“parsing, by a processor” responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an “electronic” form populated by the user (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea ; See also MPEP 2106.05(h) field of use); 
assembling “by the processor” the form values into a search vector includes a plurality of dimensions, wherein each dimension corresponds to a respective constraint of a set of constraints from the form values (MPEP 2106.05f - “apply it” on a computer; computer searching for values from search vectors); 
optimizing “by the processor” the set of constraints for a “machine-learning” scheduling algorithm by searching historical data “in a history database”, the searching comprising: MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – “machine learning” with no further details; database used for presumably giving data to the computer;
executing, when a number of constraints in the set of constraints is at most a threshold number of constraints, a “nearest neighbor algorithm” that inputs the search vector, “and performing locality sensitive hashing when the number of constraints in the set of constraints exceed the threshold number of constraints” (to extent that the math of nearest neighbor algorithm and “locality sensitive hashing” need a computer to be utilized - MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
calculating “by the processor” an enhanced constraint vector comprising a plurality of enhanced constraint values, wherein each enhanced constraint value is determined using an average value of a respective dimension of the first set of historical vectors and a standard deviation value of a respective dimension of the second set of historical vectors (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
generating, “by the processor,” an employee schedule using an “optimization algorithm subject to a plurality of schedule constraints, wherein the plurality of schedule constraints comprises the enhanced constraint vector” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); and 
transmitting, “by the processor,” responsive to the generating of the employee schedule, “data for initiating a notification” regarding availability of the employee schedule. (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
There is “field of use” (MPEP 2106.05h), in that the claims state the use of multiple algorithms (e.g. “machine-learning scheduling algorithm”; “nearest neighbor algorithm”; “locality sensitive hashing”; average; standard deviation; “optimization algorithm subject to constraints) and that there is a computer in the preamble that is performing “machine learning” and this is all “apply the abstract idea” [forming a schedule for people] on a computer (MPEP 2106.05f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”; “machine-learning”; “parsing… from an electronic form”; “searching …history database” are “field of use” and “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“parsing,” responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an “electronic” form populated by the user (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network); 
searching historical data “in a history database using a nearest neighbor algorithm” (MPEP 2106.05(d)(II) – performing repetitive calculations);
transmitting, responsive to the generating of the employee schedule, “data for initiating a notification” regarding availability of the employee schedule (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 11 is directed to an article of manufacture at step 1, which is a statutory category. Paragraph 102 of the specification sates “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 11 recites additional elements of “computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause processor to perform operations” to perform each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 11 is not patent eligible. 
Independent claim 17 is directed to an apparatus at step 1, which is a statutory category. Claim 17 recites similar limitations as claim 1 and claim 11 and claim 17 is rejected for the same reasons at step 2a, prong one. Claim 17 recites additional elements of “processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations” to perform each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 17 is not patent eligible. 
Claims 2, 12, and 18 narrow the abstract idea by stating the schedule request is for a specified period. Claims 3, 13, and 19 narrow the abstract idea by stating there is a projected business demand in the schedule for a period. Claims 4, 14, and 20 narrow the abstract idea by stating there is a KPI for a target business goal for the specified schedule period. Claims 5-6 narrow the abstract idea by stating the schedule request has certain number of employees available and for certain categories (i.e. skills). Claim 7 narrows the abstract idea by stating there is a mathematical operation of normalizing/standardizing the values. Claim 8 further narrows the abstract idea by stating there are “plurality” of historical schedule vectors. At this time, the “historical schedule vectors” are not used in any active steps. Claim 9 narrows the abstract idea by stating there “a number of” dimensions to the search vector for what the schedule is requested for. This is just adding a number of requirements for the desired schedule. Claim 10 narrows the abstract idea by including a further schedule preference of an employee. Claim 15 recites additional elements that are transferring stored program instructions from a remote data processing system (field of use MPEP 2106.05h at step 2a, prong 2 and step 2b; also conventional at step 2b – receiving or transmitting data over a network). Claim 16  recites additional elements that are transferring stored program instructions from a remote data processing system as well tracking use of the computer usable code (field of use MPEP 2106.05h at step 2a, prong 2 and step 2b; also conventional at step 2b – receiving or transmitting data over a network) as well as narrowing the abstract idea by creating an invoice (i.e. a bill) for the usage. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Suggestions:
Paragraph 83 includes: "the preprocessing module 430 arranges the historical data in the history database into data structures each having a number of dimensions corresponding to dimensions of the search vector.” As stated in the interview in April 2022, Examiner suggested trying limitations incorporating this topic; such as between “assembling” (2nd limitation) and "optimizing" (3rd limitations). Examiner is not sure as to the exact language, but is trying to suggest a direction to move prosecution forward.

Overcoming the 103 Rejection
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of scheduling employees, claim 1 overcomes the prior art based on Applicant’s arguments (page 12-16) and also by reciting: 1) assembling, by the processor, the form values into a search vector, wherein the search vector includes a plurality of dimensions, wherein each dimension corresponds to a respective constraint of a set of constraints from the form values; 2) identifying a second set of historical vectors comprising a second predetermined number of historical vectors larger than the first predetermined number of historical vectors that include the first set of historical vectors and are most similar by Euclidean distance to the search vector; 3) calculating, by the processor, an enhanced constraint vector comprising a plurality of enhanced constraint values, wherein each enhanced constraint value is determined using an average constraint value of a respective dimension of the first set of historical vectors and a standard deviation value of a respective dimension of the second set of historical vectors; 4) generating, by the processor, an employee schedule using an optimization algorithm subject to a the set of constraints, wherein the set of constraints comprises the enhanced constraint vector.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicant argues that by the search vector “cannot be just a number for a value that is being searched for.” Remarks, page 10. In response, Examiner respectfully disagrees. The specification even states “the search vector includes dimensions corresponding to one or more of a business demand, an employee availability, a KPI and/or an employee schedule preference” (See par 24 as published). The different dimensions can be mathematical values for the variables such as “availability, KPI, etc” as best understood. Thus, Applicant’s argument that the “vector” is an additional element and leads to eligibility is not persuasive. The revised 101 rejection above reflects this interpretation.
Applicant appears to be arguing that if the 103 is overcome, the 101 must be withdrawn (Remarks page 11: a) “not existing process”; b) see arguments for 103 below; c) not conventional, therefore eligible). In response, Examiner respectfully disagrees. 101 and 103 are separate inquiries. A 102/103 analysis is not how 101 works. See MPEP 2106.05(I) - in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). Some applications may be eligible, but not overcome 103. Other applications may be ineligible, but overcome 103.
A “computer doing machine learning” is analyzed as an additional element. Just reciting that a computer does “machine-learning scheduling algorithm” and uses “locality sensitive hashing” [which is a mathematical optimization approach as understood at this time, see e.g. Andoni, “Near-Optimal Hashing Algorithms for Approximate Nearest Neighbor in High Dimensions, 2008, Communications of the ACM, Vol. 51, No. 1, pages 117-22; see page 117 “one of the most popular algorithms for performing approximate search in high dimensions based on the concept of locality-sensitive hashing (LSH)”; Datar, “Locality-Sensitive Hashing Scheme based on p-Stable Distributions, 2004, ACM, In Proceedings of the Twentieth Annual symposium on Computational Geometry, pages 253-262; see page 254, Col. 1, 2nd paragraph “The LSH algorithm has been since used in numerous applied settings.”], results in the claim here just being the abstract idea of forming a schedule for people “applied on a computer” (MPEP 2106.05f) at step 2a, prong 2 and step 2b. At best, it would be “field of use” to say “machine learning and locality sensitive hashing” occur. As suggested above, Examiner suggests considering incorporating limitations into the claim in a meaningful way regarding pre-processing that occurs.
Examiner looks forward to continued discussion with the Applicant on this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619